
	

113 HJ 50 IH: Proposing an amendment to the Constitution of the United States relating to parental rights.
U.S. House of Representatives
2013-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		113th CONGRESS
		1st Session
		H. J. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2013
			Mr. Meadows (for
			 himself, Mr. Marchant,
			 Mr. Franks of Arizona,
			 Mr. Bonner,
			 Mr. Gingrey of Georgia,
			 Mr. McClintock,
			 Mr. Graves of Georgia,
			 Mr. Coble,
			 Mr. Smith of New Jersey,
			 Mr. Pitts,
			 Mr. Wolf, Mr. Westmoreland, Mr. Duncan of South Carolina,
			 Mr. Lamborn,
			 Mrs. Bachmann,
			 Mr. Huelskamp,
			 Mr. Bridenstine,
			 Mr. Walberg,
			 Mr. Upton,
			 Mr. Miller of Florida,
			 Mr. Collins of Georgia,
			 Mr. Hudson,
			 Mr. Harris,
			 Mr. Forbes,
			 Mr. Hunter,
			 Mr. Huizenga of Michigan,
			 Mr. Broun of Georgia,
			 Mr. Stutzman,
			 Mr. Pittenger,
			 Mr. Wenstrup,
			 Mr. Barton,
			 Mr. Mulvaney,
			 Mr. Neugebauer,
			 Mr. Wilson of South Carolina,
			 Mr. Johnson of Ohio,
			 Mr. Fortenberry,
			 Mr. Nugent,
			 Mr. Jordan,
			 Mr. Salmon, and
			 Mr. Cole) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				 —
					1.The liberty of parents to direct the
				upbringing, education, and care of their children is a fundamental
				right.
					2.The parental right to direct education
				includes the right to choose public, private, religious, or home schools, and
				the right to make reasonable choices within public schools for one’s
				child.
					3.Neither the United States nor any State
				shall infringe these rights without demonstrating that its governmental
				interest as applied to the person is of the highest order and not otherwise
				served.
					4.This article shall not be construed to
				apply to a parental action or decision that would end life.
					5.No treaty may be adopted nor shall any
				source of international law be employed to supersede, modify, interpret, or
				apply to the rights guaranteed by this
				article.
					.
		
